Citation Nr: 1012282	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  00-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for a herniated disc 
of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of low back strain and pelvic 
contusion.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 
to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2006, the Board remanded the four claims 
identified on the title page to the agency of original 
jurisdiction (AOJ) for additional development.  By that 
decision, the Board also denied entitlement to a rating 
greater than 50 percent for service-connected panic 
disorder, with agoraphobia and generalized anxiety disorder, 
with a history of PTSD.  In a July 2009 supplemental 
statement of the case (SSOC), the Appeals Management Center 
(AMC) included the rating issue regarding the Veteran's 
panic disorder.  This occurred despite the fact that the 
Board adjudicated this issue in October 2006.  The Board 
points out that the regulations provide that in no case will 
a SSOC be used to announce decisions by the AOJ on issues 
not previously addressed in the statement of the case (SOC).  
38 C.F.R. § 19.31 (2009).  Here, a SOC has not been issued 
concerning an appeal of a rating for panic disorder because 
the AOJ's previous decision and SOC were subsumed by the 
Board's October 2006 decision.  Without the filing of the 
documents that constitute an appeal, see 38 C.F.R. § 20.200 
(2009), the Board does not have jurisdiction to review the 
issue.  Should the Veteran wish to pursue such a claim, an 
issuance of a rating decision by the AOJ adjudicating the 
matter of a claim for an increase for panic disorder would 
be the appropriate action.

As noted by the Board in the October 2006 decision, the AOJ 
is considering a number of claims raised by the Veteran that 
are not currently on appeal.  In that decision, the Board 
specifically referred to the AOJ claims of service 
connection for left foot disability, gastroesophageal reflux 
disease, skin rash, colon polyps, hypercholesterolemia, pes 
planus, and scars.  As these issues have not been developed 
for appellate review, they are again referred to the AOJ for 
appropriate action.  Further review of the claims file 
reveals that the Veteran is also seeking service connection 
for irritable bowel syndrome, an eating disorder, and a rib 
injury.  These issues are also referred to the AOJ.

(The decision below addresses the Veteran's claim of service 
connection for carpal tunnel syndrome of the left wrist.  
The remaining issues on appeal are addressed in the remand 
that follows the Board's decision.)


FINDING OF FACT

It is as likely as not that the Veteran has carpal tunnel 
syndrome and cubital tunnel syndrome of the left upper 
extremity that is attributable to his active military 
service.


CONCLUSION OF LAW

The Veteran has carpal tunnel syndrome and cubital tunnel 
syndrome of the left upper extremity that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran claims that he has a peripheral nerve entrapment 
disorder, such as carpal tunnel syndrome and cubital tunnel 
syndrome, that affects his left arm and wrist.  He asserts 
that the disability had its onset during active military 
service.  Specifically, the Veteran states that he began to 
experience pain, numbness, and tingling in his left upper 
extremity during military service and those symptoms have 
continued since then.  Thus, he believes that service 
connection is warranted.

A review of the Veteran's service treatment records reveals 
that he reported left hand numbness and tingling in March 
1989.  In May 1991, the Veteran reported left upper 
extremity tingling.  No specific in-service diagnosis 
concerning a peripheral nerve entrapment disorder is 
documented in the service records.  The neurologic and upper 
extremity portions of his May 1991 separation examination 
were normal.

Post-service medical records reflect that the Veteran 
underwent a left carpal tunnel release in February 2000, and 
reportedly had left cubital tunnel surgery in 2004 for ulnar 
neuropathy.  In a January 2005 VA spine examination report, 
the examiner found that the Veteran experienced persistent 
left ulnar nerve symptoms as well as left carpal tunnel 
symptoms.  In a January 2005 VA neurologic examination 
report, the Veteran reported that his symptoms of carpal 
tunnel had improved since his carpal tunnel release, but 
that he continued to suffer from numbness in the left ulnar 
distribution.  That examiner gave the opinion that the 
Veteran's left carpal tunnel syndrome and cubital tunnel 
syndrome are not the result of the Veteran's cervical 
degenerative joint disease.

The Board's October 2006 remand noted that a remand 
instruction from an August 2003 remand by the Board 
requested that an examiner opine as to whether the Veteran's 
carpal tunnel syndrome was related to his military service.  
The January 2005 neurologic opinion only considered the 
possible relationship to the Veteran's cervical spine 
disabilities.  Pursuant to the Board's October 2006 remand, 
and in order to comply with the previous instruction, the 
Veteran underwent further VA neurologic examination in 
June 2007.  On examination there were residual left arm 
symptoms that, according to the examiner, seemed to fit the 
combination of carpal tunnel syndrome and cubital tunnel 
syndrome.  The examiner gave the opinion that the symptoms 
related back to the Veteran's period of military service.

Although the June 2007 examiner did not set forth a detailed 
rationale for his opinion, it was made after a review of the 
claims file and an examination of the Veteran, and it has 
support in the record.  Presumably, the examiner considered 
the pertinent evidence of record-the in-service treatment 
records concerning symptoms affecting the left upper 
extremity, the post-service surgeries, and the Veteran's 
statements concerning the continuity of symptomatology-as 
sufficient evidence to link the Veteran's current peripheral 
nerve entrapment disorders to military service.  At the 
least, reasonable doubt exists as to the questions of onset 
and origin of the Veteran's left-sided carpal tunnel 
syndrome and cubital tunnel syndrome.  There is no express 
medical opinion of record reflecting that the Veteran's 
syndromes are not related to service.  Thus, when resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that it is as likely as not that the Veteran has carpal 
tunnel syndrome and cubital tunnel syndrome of the left 
upper extremity that is attributable to his active military 
service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, service connection is warranted.


ORDER

Service connection for carpal tunnel syndrome and cubital 
tunnel syndrome of the left upper extremity is granted.


REMAND

As noted in the October 2006 remand, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court has indicated, additionally, that if 
the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  The Board 
finds that the remaining three issues on appeal must be 
remanded in order to complete previous remand development 
and for the other reasons detailed below.

In regards to the issue of entitlement to service connection 
for a herniated disc of the cervical spine (developed to 
include arthritis of the cervical spine), the Board 
primarily remanded the claim in order to answer two 
questions:  (1) whether the Veteran has any cervical spine 
disability related to his period of military service, and 
(2) whether the Veteran has arthritis of the cervical spine 
that was demonstrated within one year of service.

Generally, the unfavorable medical opinion evidence of 
record did not reflect apparent discussion of an August 1991 
x-ray report that indicated mild degenerative changes at C5-
C6.  Because this x-ray is dated within the first year 
following the Veteran's separation from military service, 
the provisions allowing for a grant of service connection on 
a presumptive basis for chronic diseases, such as arthritis, 
may be applicable.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  
Additionally, the favorable medical opinion evidence did not 
reflect apparent consideration of a post-service accident 
occurring in early 2000, in which the Veteran reportedly 
fell 19 feet from a truck and injured his cervical spine.  
In arriving at an opinion to answer these questions, the 
prospective physician was to pay particular attention to the 
several relevant x-ray reports, MRIs, and VA examination 
reports that had been associated with the claims file.

When the case was most currently in remand status, the AMC 
arranged for an examination of the Veteran's spine.  A May 
2007 examination report contains an opinion whereby the 
examiner indicated that the Veteran's cervical spine 
disability is less likely than not related to his military 
service and is the result of a post-service work-related 
accident from 2000.  Similar to the previous unfavorable 
medical opinion evidence (and a chief reason for the Board's 
recent remand), the May 2007 examiner did not appear to 
consider the August 1991 x-ray report.  Significantly, in 
addition to chronic pain and disc protrusion, the examiner's 
diagnosis included degenerative changes of the cervical 
spine.  The examiner likely did not consider the August 1991 
x-ray report because he did not answer the second question 
of whether the Veteran has arthritis of the cervical spine 
that was demonstrated within one year of service.

A supplemental opinion was obtained from a different VA 
physician in June 2009.  He found that it was more likely 
than not that the findings reported in the 1991 cervical 
spine x-rays were a precursor to the later development of 
even more clinically significant findings.  Similar to the 
previous favorable medical opinion evidence (and another 
chief reason for the Board's recent remand), the June 2009 
physician did not reference or appear to consider in any 
manner the possible intercurrent cause of the 2000 work-
related injury.  As a result, the Board is again provided 
with equivocal medical opinion evidence that is not based on 
consideration of the complete relevant evidence of record.

The Board therefore finds that the cervical spine claim must 
be remanded in order to obtain a more definitive medical 
opinion as to the nature and origin of the Veteran's 
cervical spine disability, including when any arthritis of 
the cervical spine had its onset.  The AOJ should forward 
the claims file to a physician with the appropriate 
expertise who has not yet examined the Veteran or reviewed 
the claims file.  It is imperative that the prospective 
physician consider all the relevant evidence relating to the 
Veteran's cervical spine claim, including the service 
treatment records, the numerous x-ray and MRI reports, the 
treatment records pertaining to the neck and cervical spine, 
the numerous VA examination reports with divergent medical 
opinions, and the Board's remands.  Citing to the pertinent 
evidence and providing a comprehensive and detailed 
rationale for any conclusions will greatly aid the Board 
when it adjudicates the claim should the benefit sought not 
be granted by the AOJ.

With respect to the Veteran's petition to reopen his claim 
of service connection for a cardiovascular disorder, the 
Board instructed via remand to send the Veteran a notice 
letter in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The letter was to explain to the Veteran what 
information and evidence is necessary to substantiate the 
underlying claim of service connection and what constitutes 
new and material evidence.  The AMC sent the Veteran notice 
letters in December 2006 and September 2008 that informed 
him of the prior denial, how to substantiate the service 
connection claim, and that new and material evidence was 
needed.  However, the most recently revised definition of 
new and material evidence was provided.  The Board's remand 
instructed the AOJ to provide the previous definition of new 
and material evidence for claims filed prior to August 29, 
2001.  Because the Veteran's petition to reopen his claim 
was filed prior to that date, the previous version of new 
and material evidence is applicable.  See 38 C.F.R. 
§ 3.156(a) (2001).  Neither the correspondence sent to the 
Veteran after the Board's remand or the SSOC that was issued 
by the AMC in July 2009 included the applicable definition 
of new and material evidence.  As a result, the claim must 
be remanded to comply with the previous instructions.  It 
should be emphasized to the Veteran that cumulative and 
redundant evidence can not be new and material evidence.  
Additionally, he should be told that he should submit 
evidence (e.g., an opinion from a medical doctor) that any 
currently diagnosed heart disability is related to his 
period of military service.

In October 2006, the Board remanded the issue of entitlement 
to an initial evaluation in excess of 20 percent for 
residuals of low back strain and pelvic contusion primarily 
for the AOJ to provide adequate notice to the Veteran 
regarding the regulations that were amended during the 
pendency of his appeal governing the evaluation of diseases 
and injuries of the spine.  Neither the correspondence sent 
to the Veteran after the Board's remand or the SSOC that was 
issued by the AMC in July 2009 included notice of the 
amended regulations.  The Board's remand included an 
instruction stating that the SSOC must include the current 
criteria for disabilities of the spine under 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5237-5243) (2009).  Because the 
SSOC did not contain this necessary information, the claim 
must be remanded to comply with the previous instructions.

Additional evidence pertaining to the severity of the 
Veteran's service-connected low back strain and pelvic 
contusion has been associated with the claims file since the 
October 2006 remand.  The evidence includes a May 2007 VA 
spine examination that was conducted in connection with the 
claim, a May 2008 general VA examination that was apparently 
conducted in connection with other claims, and private 
treatment records from McDonald Physical Therapy, dated from 
October 2008 to March 2009.  This is the type of evidence 
(as it includes range of motion measurements of the lumbar 
spine) that needs to be considered in the evaluation of the 
Veteran's claim.  However, when the claim was re-adjudicated 
by the AMC in July 2009, this evidence was for the most part 
not considered and much of the discussion pertained to the 
Veteran's cervical spine problems.  When the claim is re-
adjudicated on remand, care should be taken to consider all 
the relevant evidence in the claims file, to include 
evidence pertaining to the entire rating period on appeal-
since August 15, 1997.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In an October 2009 brief submitted to the Board, the 
Veteran's representative contended that separate ratings are 
warranted for the pelvic contusion portion of the Veteran's 
service-connected lumbar spine and pelvic disability.  
Recent medical evidence is reflective of degenerative joint 
disease of the hips.  When the issue is re-adjudicated, the 
AOJ should consider the possibility of separate disability 
ratings.  See 38 C.F.R. § 4.25 (2009); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Any additional 
development, to include scheduling another medical 
examination, should be accomplished if necessary to answer 
the question.

An April 2009 statement from the Veteran reflects that he 
has filed a claim for disability benefits with the Social 
Security Administration (SSA).  Records from SSA may 
ultimately contain evidence relevant to each of the 
remaining claims on appeal.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  In light of the 
remand, records should be requested from SSA in accordance 
with 38 C.F.R. § 3.159(c)(2) (2009).

Since the October 2006 remand, the Veteran has submitted 
additional medical records from the VA Medical Centers 
(VAMCs) in Fort Wayne, Indianapolis, and Marion, Indiana.  
It appears that the Veteran continues to receive regular 
treatment at those facilities.  Updated treatment records 
should be obtained in light of the remand.  Additionally, he 
has submitted several VA compensation and pension 
examination reports from those facilities that were 
conducted subsequent to the October 2006 remand.  Any VA 
examination reports that have not yet been made a part of 
the record should be obtained.

(The Board notes that it instructed the AOJ to afford the 
Veteran and his representative time to respond to any SSOC 
continuing a denial of any benefit sought.  The letter 
accompanying the July 2009 SSOC informed the Veteran that he 
had 30 days to respond to the SSOC.  It appears that the 
Veteran was attempting to respond by submitting additional 
statements and medical evidence within the 30 days allowed.  
However, the AMC re-certified the case to the Board prior to 
the expiration of the 30 days without considering any of the 
statements or evidence.  In light of the remand, the AOJ 
will be able to consider the additional statements and 
evidence.  If any claim remains denied after it is re-
adjudicated by the AOJ on remand, care should be taken to 
allow for a response prior to forwarding the claims file to 
the Board.  That is, the claims file should not be forwarded 
to the Board prior to the expiration of the time allotted to 
the Veteran for a response to a SSOC.)

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a proper VCAA notice letter to 
the Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
reopen and substantiate his underlying 
claim of service connection for a 
cardiovascular disorder.  Inform him of 
the necessary information regarding new 
and material evidence as set forth in 
the version of 38 C.F.R. § 3.156 that 
was in effect prior to August 29, 2001.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative 
should be given an opportunity to 
respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records and examination 
reports from the Fort Wayne, 
Indianapolis, and Marion VAMCs, and 
associate the records with the claims 
folder.

3.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.  Follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(c)(2).

4.  After obtaining the evidence 
identified above, arrange for a review 
of the Veteran's claim file by a VA 
physician with appropriate expertise who 
has not previously examined the Veteran 
or reviewed the claims file.  The 
physician should pay particular 
attention to the service treatment 
records, the numerous x-ray and MRI 
reports of the cervical spine, the 
treatment records pertaining to the neck 
and cervical spine, the numerous VA 
examination reports, and the Board's 
remands.  The August 1991 x-ray report 
and work-related accident in 2000 must 
be discussed when reaching any 
conclusion.  The physician must then 
provide a medical opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability), that (1) any identified 
cervical spine disability is related to 
the Veteran's period of military 
service, and (2) whether the Veteran has 
arthritis of the cervical spine and 
whether it was demonstrated within one 
year of military service.  A detailed 
rationale must be provided for all 
conclusions reached by the physician 
with an explanation in the context of 
the record.

(Arrange for the Veteran to undergo 
another examination of the spine only if 
it is needed to answer the questions 
posed above.)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  Include consideration of 
38 C.F.R. § 3.156(a) that was in effect 
prior to August 29, 2001.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with 
a SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
must include the current rating criteria 
for disabilities of the spine under 
38 C.F.R. § 4.71a (Diagnostic 
Codes 5237-5243) (2009).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


